Exhibit 10.4

 



When recorded, return to:



 

Icagen, Inc.



4222 Emperor Boulevard, Suite 350



Durham, North Carolina 27703



Attn: Richie Cunningham, President



 

SPECIAL WARRANTY DEED
WITH REVERTER



 

For Ten Dollars ($10.00) and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Sanofi US Services Inc., a
Delaware corporation formerly known as and who took title as sanofi-aventis U.S.
Inc. ("Grantor"), hereby grants, sells and conveys to Icagen-T, Inc., a Delaware
corporation ("Grantee"), that real property located in Pima County, Arizona, and
legally described in Exhibit "A" attached hereto and incorporated herein by this
reference, together with all rights, interests, privileges and easements
appurtenant thereto and any and all buildings and improvements located thereon
("Property").



 

SUBJECT TO: current real estate taxes, assessments and any other liens arising
therefrom, all reservations in patents, deed restrictions, if any, all
easements, rights-of-way, covenants, conditions, restrictions, encroachments,
liens, encumbrances, obligations and liabilities as may appear of record, and
any and all other matters that can be determined by a visual inspection or a
complete and accurate survey of the Property.

 

Grantor hereby warrants title to the Property and binds itself and its
successors to warrant and defend the title, as against all acts of the Grantor
herein and no other. No other warranties, express or implied, are given by
Grantor by reason of this conveyance.



 

FURTHER SUBJECT TO the following conditions and restrictions:

 

1.          Reverter. Subject to the provisions of Section 2 below, title to all
the Property shall revert to Grantor or the then assignee of Grantor's rights
hereunder upon the first to occur of the following (each, a "Reversion
Triggering Event"):

 

(a)     any effort by Grantee to sell the Property to a third party during the
five (5) year period after this Special Warranty Deed with Reverter is recorded
(for purposes of this Section 1(a), "effort by Grantee to sell the Property"
shall mean Grantee entering into a legally binding listing agreement, purchase
agreement or option agreement with a third party with respect to the Property);
or

 

(b)     any lease by Grantee of any portion of the improvements on the Property
in excess of the necessary space required by Grantee to perform certain services
under that certain Master Services Agreement dated July 15, 2016 by and between
Grantor and Grantee (the "MSA"). A Reversion Triggering Event will not be deemed
to have occurred under this Section 1(b) unless (i) a default has occurred under
the MSA for failure by Grantee to provide services required under the MSA on
account of a failure of Grantee to have adequate space in the unleased portions
of the improvements on the Property and such default is continuing beyond any
applicable notice and/or cure period, or (ii) a default has occurred under
Section 4.2(c) of that certain Asset Purchase Agreement dated June 27, 2016 by
and between Grantor and Grantee (the "APA") such that leased space in the
improvements are not separately demised and secured from the space in which
Grantee performs the services under the MSA.





 

 

 

 



2.          Procedure Upon Reversion Triggering Event. At Grantor's sole
election, which shall be waived if not made in writing within 180 days following
the occurrence of a Reversion Triggering Event, upon the occurrence of a
Reversion Triggering Event, Grantor may send a written notice of violation (the
"Violation Notice") to Grantee. If Grantee disagrees with the Violation Notice,
then, within thirty (30) days after receipt of the Violation Notice, Grantee
shall submit to Grantor or the then assignee of Grantor's rights hereunder a
written notice of disagreement, in which event the governing law and dispute
resolution provisions in Section 12.11 of the APA shall apply. If Grantee does
not submit a written objection within the time set forth above, or upon
resolution of the dispute in favor of Grantor or the then assignee of Grantor's
rights hereunder, then Grantor or the then assignee of Grantor's rights
hereunder may record a notice of exercise of reverter or other document as may
be deemed necessary by Grantor or the then assignee of Grantor's rights
hereunder. Upon the recording of such instrument, title to the Property shall
vest in Grantor or the then assignee of Grantor's rights hereunder subject to
all matters then of record and any and all other matters that can be determined
by a visual inspection or a complete and accurate survey of the Property, except
that within thirty (30) days after Grantee has received written notice of such
recordation, Grantee shall satisfy and take commercially reasonably efforts to
cause the release and reconveyance of any encumbrances securing loans or
evidencing liens or security interests created by Grantee (but excluding the
Deed of Trust and Assignment of Rents executed by Grantee for the benefit of
Grantor and recorded simultaneously herewith). All notices required hereunder
shall be delivered in the manner set forth in Section 12.3 of the APA. Grantee
shall execute any document reasonably required to give effect to this provision.

 

3.          Covenants Running with Land. The foregoing conditions and
restrictions shall be deemed covenants running with the land and binding upon
Grantee and its successors and assigns.

 

4.          Reverter Period. The reversion right herein shall automatically
expire and be of no further force and effect without the need of any further
documentation upon the date that is five (5) years after the date this Special
Warranty Deed With Reverter is recorded with the County Recorder of Pima County,
Arizona. In addition, Grantee shall have the right to pay Grantor the sum of
Five Million and no/xx Dollars ($5,000,000) and, upon delivery of such payment
in immediately available funds, all reversion rights under this Special Warranty
Deed with Reverter shall expire and the Property shall become wholly clear of
the reversion right and Grantor agrees to execute, acknowledge and deliver a
recordable instrument confirming the expiration of the reversion right in due
form, at Grantee's cost, within fifteen (15) days after such payment is made to
Grantor. For the avoidance of doubt, the payment by Grantee to Grantor of the
sum of Five Million and no/xx Dollars ($5,000,000) to terminate all reversion
rights under this Special Warranty Deed with Reverter shall be deemed to have
been made if and when Grantee shall make the payment to terminate that certain
Deed of Trust of even date herewith.



 



5.          Successors and Assigns. Any assignee of Grantee's rights hereunder
is hereby given notice of the terms hereof. By accepting any transfer of
Grantee's rights hereunder, such assignee agrees to be bound by the terms of
this Special Warranty Deed With Reverter as if executed and delivered by such
assignee.

 

6.          Miscellaneous. Any provision or provisions of this Special Warranty
Deed With Reverter which shall be invalid, void or illegal shall in no way
affect, impair or invalidate any other provision hereof, and all of the
remaining provisions hereof shall nevertheless remain in full force and effect,
and such invalid, void or illegal provision shall be deemed to be severed from
the terms of this Special Warranty Deed With Reverter.

 

[signature page follows]

 

 

 



 

DATED as of this 15th day of July, 2016.

 

  "GRANTOR"         Sanofi US Services Inc., a Delaware corporation formerly
known as and who took title as sanofi-aventis U.S. Inc.         By: /s/ Mark
Staudenmeier   Name: Mark Staudenmeier   Its: Vice President, US R&D Finance

 

STATE OF NEW JERSEY )     ) ss.   COUNTY OF SOMERSET )  







 

On this _____ day of July, 2016, before me, the undersigned officer, personally
appeared Mark Staudenmeier who acknowledged him/herself to be the Vice
President, US R&D Finance of Sanofi US Services Inc., a Delaware corporation
formerly known as and who took title as sanofi-aventis U.S. Inc., and he, in
such capacity, being authorized so to do, executed the foregoing instrument for
the purposes therein contained on behalf of that entity.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.



 

 

NOTARY SEAL:   Notary Public of New Jersey



 

 



SPECIAL WARRANTY DEED WITH REVERTER

 

 

 

 



EXHIBIT "A"



 

LEGAL DESCRIPTION

 





Lots 9 and 10 of Rancho Vistoso Neighborhood 3, according to the plat of record
in the office of the County Recorder of Pima County, Arizona, recorded in Book
56 of Maps, Page 65 and Minor Plat Change recorded as Docket 13222, Page 196.

 

 

 

 

 



 

 



